       Case 1:21-cv-05417-RMI Document 1 Filed 07/14/21 Page 1 of 16




 1   Michelle Uzeta, Esq., SBN 164402
     LAW OFFICE OF MICHELLE UZETA
 2
     uzetalaw@gmail.com
 3   michelle@uzetalaw.com
 4   710 S. Myrtle Ave., #306
     Monrovia, CA 91016
 5
     Ph: (626) 765-7625
 6
 7   Attorney for Plaintiffs
     Matthew Baiza, Zoraida Baiza,
 8   and Matthew Damir Baiza
 9
10                    UNITED STATES DISTRICT COURT
11
                    NORTHERN DISTRICT OF CALIFORNIA
12
13
     Matthew Baiza, Zoraida Baiza,            Case No.
     and Matthew Damir Baiza,
14                                            Complaint for Injunctive Relief
15             Plaintiffs,                    and Damages for Violations of:
16
       v.                                     1. Title III of the American’s With
17                                               Disabilities Act, 42 U.S.C.
18   Vital Hospitality LLC, Keshav               §12182 et seq.;
     Khilnani and Does 1-10, inclusive,       2. California’s Unruh Civil Rights
19                                               Act, Cal. Civ. Code § 51 et
20             Defendants.                       seq.; and
21                                            3. California’s Disabled Persons
                                                 Act, Cal. Civ. Code § 54.1 et
22                                               seq.
23
24
25          Plaintiffs Matthew Baiza, Zoraida Baiza and Matthew Damir Baiza
26   complain of Defendants Vital Hospitality LLC, Keshav Khilnani and Does 1-
27   10, and allege as follows:
28



                                          1

                                     Complaint
       Case 1:21-cv-05417-RMI Document 1 Filed 07/14/21 Page 2 of 16




 1                                 INTRODUCTION
 2         1.     Matthew Baiza, Zoraida Baiza and Matthew Damir Baiza
 3   (collectively referred to herein as “Plaintiffs”) bring this lawsuit alleging that
 4   Defendants Vital Hospitality LLC, Keshav Khilnani and Does 1-10
 5   (“Defendants”) have failed to ensure that individuals with disabilities who use
 6   service dogs have full and equal access to the goods, facilities, programs,
 7   services and activities offered to members of the public at the Quality Inn &
 8   Suites Redwood Coast they own and operate in Crescent City, California.
 9         2.     As a result of Defendants’ discriminatory acts and omissions as
10   alleged herein, Plaintiffs have suffered, and will continue to suffer, damages,
11   and have been, and will continue to be, prevented and deterred from accessing
12   the goods, facilities, programs, services, and activities offered at Quality Inn
13   independently and in a manner equal to individuals without disabilities.
14         3.     Through this lawsuit, Plaintiffs seek an injunction requiring
15   Defendants to provide them and similarly situated persons, “full and equal”
16   access to Defendants’ public facilities as required by law.
17         4.     Plaintiffs also seek to be compensated for their damages and for
18   Defendants to pay their reasonable attorneys’ fees, costs and litigation
19   expenses incurred in enforcing their civil rights.
20
21                                      PARTIES
22         5.     Plaintiff Matthew Baiza is, and at all times relevant herein was,
23   an individual and California resident.
24         6.     Plaintiff Zoraida Baiza is, and at all times relevant herein was, an
25   individual and California resident.
26         7.     Plaintiff Matthew Damir Baiza is, and at all times relevant herein
27   was, an individual and California resident.
28



                                              2

                                         Complaint
       Case 1:21-cv-05417-RMI Document 1 Filed 07/14/21 Page 3 of 16




 1          8.      Defendant Vital Hospitality LLC is, and at all times relevant
 2   herein was, a California limited liability corporation with a primary business
 3   office located in the City of La Habra Heights, California.
 4          9.      Defendant Keshav Khilnani (“Khilnani”) is, and at all times
 5   relevant herein was, an individual and resident of California.
 6          10.     Plaintiffs are currently unaware of the true identities of DOES
 7   1-10, inclusive, and will seek leave to amend their complaint when the true
 8   names, capacities, connections, and responsibilities of such defendants are
 9   ascertained.
10          11.     Plaintiffs are informed and believes that each of the Defendants
11   is the agent, ostensible agent, alter ego, master, servant, trustor, trustee,
12   employer, employee, representative, franchiser, franchisee, lessor, lessee,
13   joint venturer, parent, subsidiary, affiliate, related entity, partner, and/or
14   associate, or such similar capacity, of each of the other Defendants, and was
15   at all times acting and performing, or failing to act or perform, within the
16   course and scope of such similar aforementioned capacities, and with the
17   authorization, consent, permission or ratification of each of the other
18   Defendants, and is personally responsible in some manner for the acts and
19   omissions of the other Defendants in proximately causing the violations and
20   damages complained of herein, and have participated, directed, and have
21   ostensibly and/or directly approved or ratified each of the acts or omissions of
22   each of the other Defendants, as herein described.
23
24                            JURISDICTION & VENUE
25          9.      This Court has subject matter jurisdiction over this action
26   pursuant to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the
27   ADA.
28



                                             3

                                         Complaint
          Case 1:21-cv-05417-RMI Document 1 Filed 07/14/21 Page 4 of 16




 1            10.   Pursuant to pendant jurisdiction, attendant and related causes of
 2   action arising from the same facts are also brought under California law,
 3   including the Unruh Civil Rights Act, Cal. Civ. Code § 51 et seq. and the
 4   Disabled Persons Act, Cal. Civ. Code § 54.1 et seq., both of which expressly
 5   incorporate the ADA. Cal. Civ. Code §§ 51(f), 54.1(d).
 6            11.   Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and
 7   is founded on the fact that the business and real property which is the subject
 8   of this action is located in this district and that Plaintiff's cause of action arose
 9   in this district.
10
11                            FACTUAL ALLEGATIONS
12            12.   Plaintiff Matthew Baiza (“Mr. Baiza”) is, and at all times relevant
13   herein was an individual with physical and mental impairments.
14            13.   Mr. Baiza is a veteran of the United States Army and has
15   military-related post-traumatic stress disorder.
16            14.   Mr. Baiza also has chronic mobility impairments due to spinal
17   degenerative joint disease, lumbar strain, herniated discs, cervical spine pain,
18   right elbow pain, tendinitis in association with subacromial impingement in
19   both shoulders, and patellofemoral pain syndrome in both knees.
20            15.   Mr. Baiza’s disability significantly limits his mobility and
21   balance, ability to perform manual tasks like picking up items, and ability to
22   get up from sitting or supine position, and ability to self-calm and manage
23   stressful situations.
24   //
25   //
26   //
27   //
28   //


                                              4

                                          Complaint
       Case 1:21-cv-05417-RMI Document 1 Filed 07/14/21 Page 5 of 16




 1         16.      Since 2019 Mr. Baiza has used a service dog individually trained
 2   to do work and perform tasks for him, related to his disability, including but
 3   not limited to:
 4               a. Picks up and carries items;
 5               b. Assists with balance and mobility, provides support while
 6                  walking and standing;
 7               c. Provides a brace, assists with moving from sitting / supine
 8                  position to standing position;
 9               d. Blocks (positions itself so to create personal space for Mr.
10                  Baiza); and
11               e. Actively calms Mr. Baiza through trained physical contact when
12                  Mr. Baiza is experiencing distress or anxiety.
13         17.      A service animal was prescribed for Mr. Baiza in June 2018.
14         18.      Mr. Baiza currently uses a service dog, a Standard Poodle of calm
15   temperament.
16         19.      Mr. Baiza and his service dog have completed extensive service
17
     dog training through Next Step Service Dogs and have successfully passed
18
     the Assistance Dogs International public access test. All such training and
19
     testing occurred prior to May 2021 and before the incidents upon which this
20
     Complaint is based took place.
21
           20.      Mr. Baiza’s service dog is, and at all times relevant herein was,
22
     current in its vaccinations.
23
           21.      Mr. Baiza’s service dog is, and at all times relevant herein was,
24
     licensed through the City of Chula Vista.
25
           22.      Plaintiff Zoraida Baiza (“Mrs. Baiza”) is the wife of Plaintiff
26
     Matthew Baiza.
27
28



                                             5

                                         Complaint
       Case 1:21-cv-05417-RMI Document 1 Filed 07/14/21 Page 6 of 16




 1           23.   Plaintiff Matthew Damir Baiza is the adult son of Plaintiff
 2   Matthew Baiza.
 3           24.   Defendants are, and at all times relevant herein were, the owners,
 4   operators, lessors, and/or lessees of the Quality Inn & Suites Redwood Coast,
 5   located at 100 Walton Street, in Crescent City, California.
 6           25.   On May 4, 2021, Plaintiffs visited the Quality Inn for a one night
 7   stay during a family trip along the California coast.
 8           26.   Plaintiffs had a reservation for a suite containing two king sized
 9   beds.
10           27.   Mrs. Baiza entered the Quality Inn first and was greeted by a
11   male front desk clerk. The front desk clerk confirmed Plaintiffs’ two king bed
12   suite and proceeded to check Plaintiffs into that suite.
13           28.   After the two bed suite was confirmed and Mrs. Baiza was given
14   the suite room number, Mrs. Baiza informed the front desk clerk as a matter
15   of courtesy that Plaintiffs had a service dog traveling with them.
16           29.   The front desk clerk stated to Mrs. Baiza that the room Plaintiffs
17   had reserved “was not pet friendly”.
18           30.   Mrs. Baiza reiterated to the front desk clerk that the dog was not
19   a pet, but rather, was a service animal for her husband, a disabled veteran.
20           31.   The front desk clerk asked Mrs. Baiza to wait so he could confer
21   with someone else regarding the issue and retreated to a back room.
22           32.   After a few moments Defendant Khilnani emerged from the back
23   room and informed Mrs. Baiza that Plaintiffs could not be checked into the
24   two king bed suite they had reserved as it was “not for pets”.
25           33.   Mrs. Baiza informed Khilnani, as she had previously advised the
26   front desk clerk, that Plaintiffs did not have a pet, and that Mr. Baiza was a
27   disabled veteran with a service dog.
28



                                            6

                                        Complaint
       Case 1:21-cv-05417-RMI Document 1 Filed 07/14/21 Page 7 of 16




 1         34.    Khilnani ignored what he was being told, and again told Mrs.
 2   Baiza that he would not let Plaintiffs use the suite they had reserved because
 3   they had “a pet”. Khilnani then stated that he could put Plaintiffs in a different
 4   room that was “pet friendly” with two queen beds.
 5         35.    Mrs. Baiza explained to Khilnani that Plaintiffs had specifically
 6   reserved the two king bed suite because they were a family of four.
 7         36.    At this point, Mr. Baiza walked into the Quality Inn, approached
 8   the reservation counter and asked what was going on. Mrs. Baiza was visibly
 9   upset and Mr. Baiza noticed her frustration.
10         37.    Mr. Baiza was accompanied by his service dog. The service dog
11   was, at all times, on a leash, well behaved and under Mr. Baiza’s control.
12         38.    Khilnani told Mr. Baiza that Plaintiffs could not stay in the two
13   king bed suite they had reserved because they had “a pet”.
14         39.    Khilnani again stated that he could put Plaintiffs in a “pet
15   friendly” room. Mrs. Baiza again informed Khilnani that Mr. Baiza was a
16   disabled veteran and that the dog was a service animal.
17         40.    Mr. Baiza explained to Khilnani that his actions were violating
18   the Americans with Disabilities Act. Khilnani responded that he knew he was
19   breaking the law but that he did not care. Khilnani pointed to a sign on the
20   wall about reserving the right to refuse service to anyone. Khilnani then told
21   Mr. and Mrs. Baiza to leave the premises.
22         41.    Mrs. Baiza did not want to leave the Quality Inn without some
23   documentation that Khilnani had cancelled Plaintiffs’ stay as she was afraid
24   he would not reimburse them for the room. Mrs. Baiza asked Khilnani for his
25   name, and he responded that his name was “John Doe”.
26         42.    Both Mrs. Baiza and Mr. Baiza requested that Khilnani give them
27   something in writing to confirm that they would be given a refund and not be
28   charged for their cancelled reservation, but Khilnani refused.


                                             7

                                         Complaint
       Case 1:21-cv-05417-RMI Document 1 Filed 07/14/21 Page 8 of 16




 1            43.   In light of Khilnani’s behavior, Mrs. Baiza took out her phone
 2   and started recording. Once Khilnani saw that Mrs. Baiza had taken out her
 3   phone, he turned his back on Mr. and Mrs. Baiza and again, refused to answer
 4   their questions and instructed them to leave. Khilnani then retreated to the
 5   back room.
 6            44.   Khilnani emerged a couple of minutes later and said that he had
 7   “just” been informed by housekeeping that Plaintiffs room was no longer
 8   available because the sink was leaking. It was obvious to Mr. and Mrs. Baiza
 9   that Khilnani was lying, as Plaintiffs had already been checked in to their
10   cleaned and ready suite, without issue, minutes before by the front desk
11   employee.
12            45.   Mrs. Baiza decided to call customer service while she and Mr.
13   Baiza were in the lobby because she did not want to be charged for the room
14   by Khilnani if he was denying them their reservation and instructing them to
15   leave.
16            46.   While Mrs. Baiza was on hold, the clerk returned to the front
17   desk to assist another guest. Mrs. Baiza asked the clerk for his name and the
18   name of his manager, but he refused. The clerk then retreated to the back room
19   again.
20            47.   Mrs. Baiza was eventually connected to customer service and
21   spoke to a gentleman who identified himself as “Joe”. Joe took Mrs. Baiza’s
22   complaint then placed her back on hold while he called the Quality Inn’s
23   office to speak to Khilnani.
24            48.   When Joe returned to the line, he informed Mrs. Baiza that the
25   name of the manager of the Quality Inn was Keshav Khilnani.
26            49.   Joe indicated that Khilnani told him the reason Plaintiffs could
27   not check in was due to the room being “damaged by previous guest”.
28



                                             8

                                         Complaint
       Case 1:21-cv-05417-RMI Document 1 Filed 07/14/21 Page 9 of 16




 1           50.   Joe also stated that Khilnani was offering Plaintiffs a single king
 2   room.
 3           51.   Mrs. Baiza told Joe that a single king room was unacceptable as
 4   they were a family of four. Joe said he understood, indicated that he would
 5   document Mrs. Baiza’s complaint, and offered Plaintiffs a future free night
 6   stay anywhere they wanted should they want to accept that. Mrs. Baiza stated
 7   she would think about it.
 8           52.   Only after intervention by customer service staff did Khilnani
 9   agree to refund Plaintiffs’ reservation.
10           53.   Mr. and Mrs. Baiza left the Quality Inn upset and concerned. It
11   was getting late and they were over 900 miles from home with no confirmed
12   place to stay. They returned to their vehicle and explained to their sons what
13   had occurred.
14           54.   Plaintiffs were denied the goods, services, facilities and
15   accommodations of Quality Inn by Defendants based on Mr. Baiza’s
16   disability-related use of a service dog.
17           55.   As the result of Defendants actions, Plaintiffs experienced
18   difficulty, discomfort, embarrassment, frustration and inconvenience.
19           56.   As the result of Defendants actions, Plaintiffs were forced to
20   drive tens of miles south where they were lucky to secure the last available
21   room at a Holiday Inn Express.
22           57.   The incident at the Quality Inn significantly altered Plaintiffs’
23   mood. The refusal of Khilnani to respect Plaintiffs’ reservation left them
24   feeling upset and like second class citizens. In fact, Plaintiffs were so upset
25   by what had happened that they cut the remainder of their family trip short,
26   travelling directly home without spending time in Lake Tahoe, San Luis
27   Obispo and Santa Barbara as they had planned.
28



                                             9

                                         Complaint
          Case 1:21-cv-05417-RMI Document 1 Filed 07/14/21 Page 10 of 16




 1            58.   After the incident at Quality Inn Plaintiffs received an email
 2   asking for feedback on their customer service call with “Richard Thomas”.
 3   Based on this email Plaintiffs believe that the customer service representative
 4   with whom they interacted (who represented his name was “Joe”), provided
 5   them with a false name.
 6            59.   Plaintiffs have concrete plans to travel the California coast in the
 7   future and to stay at the Quality Inn once it’s discriminatory policies are
 8   modified and employees trained on the rights of patrons with disabilities who
 9   use service animals. Plaintiff Matthew Damir Baiza is a college student
10   attending George Fox University in Oregon, and Plaintiffs plan to travel the
11   coast as a family at least 3-4 times a year, to bring Matthew to and from school
12   from Plaintiffs’ home in Chula Vista. The Quality Inn is on the Plaintiffs’
13   preferred travel route for travelling to Oregon and meets their budget and
14   room size requirements.
15            60.   Since the May 4, 2021 incident Plaintiffs have been deterred
16   from returning to the Quality Inn. Unless and until Defendants’ discriminatory
17   policies are modified and their employees educated as to the rights of
18   individuals who use service dogs, Plaintiffs will be continue to be denied full
19   and equal access to Quality Inn and will suffer ongoing discrimination by
20   being excluded and deterred from going there.
21            61.   The nature of Defendants’ discrimination, as alleged herein,
22   constitutes an ongoing violation and violation that is capable of repetition.
23   Unless enjoined by this Court, Defendants’ discrimination swill result in
24   ongoing and irreparable injury to Plaintiffs and other similarly situated
25   persons.
26   //
27   //
28   //


                                              10

                                          Complaint
      Case 1:21-cv-05417-RMI Document 1 Filed 07/14/21 Page 11 of 16




 1                          FIRST CAUSE OF ACTION
 2                 Title III of the Americans with Disabilities Act
 3                             42 U.S.C. § 12101 et seq.
 4         62.    Plaintiffs re-plead the allegations contained in each of the
 5   foregoing paragraphs and incorporate them herein as if separately re-pled.
 6         63.    Title III of the ADA provides that “No individual shall be
 7   discriminated against on the basis of disability in the full and equal enjoyment
 8   of the goods, services, facilities, privileges, advantages, or accommodations
 9   of any place of public accommodation by any person who owns, leases (or
10   leases to), or operates a place of public accommodation.” 42 U.S.C. §
11   12182(a).
12         64.    Mr. Baiza is, and at all times relevant herein was, a person with
13   a “disability” as that term is defined under the ADA and its implementing
14   regulations. 42 U.S.C. § 12102; 28 C.F.R. § 36.104.
15         65.    Mrs. Baiza is, and at all times relevant herein was, an individual
16   known to have a spousal relationship or association with Mr. Baiza, who is a
17   qualified individual with a disability within the meaning of the ADA.
18         66.    Matthew Damir Baiza is, and at all times relevant herein was, an
19   individual known to have a father-son relationship or association with Mr.
20   Baiza, who is a qualified individual with a disability within the meaning of
21   the ADA.
22         67.    “[A]n inn, hotel, motel, or other place of lodging” is among the
23   “private entities” which are considered “public accommodations” for
24   purposes of the ADA. 42 U.S.C. § 12181(7)(B).
25         68.    Quality Inn is an “inn, hotel, motel, or other place of lodging”
26   and is therefore a place of “public accommodation” under the ADA.
27         69.    Defendants own, operate and/or lease the Quality Inn.
28         70.    Under the ADA, service animals are not pets.


                                           11

                                        Complaint
      Case 1:21-cv-05417-RMI Document 1 Filed 07/14/21 Page 12 of 16




 1         71.    Under the ADA, people with disabilities who use service animals
 2   are entitled to be accompanied by their service animal in all areas of an inn,
 3   motel or hotel that are open to the public.
 4         72.    In acting as herein alleged, Defendants have discriminated
 5   against Plaintiffs on the basis of Mr. Baiza’s disability in violation of Title III
 6   of the ADA. Defendants’ discriminatory conduct includes, inter alia:
 7                    a. Directly, or through contractual, licensing, or other
 8                       arrangements, excluding or denying Plaintiffs the goods,
 9                       services,       facilities,     privileges,       advantages,
10                       accommodations, and/or opportunities offered at Quality
11                       Inn, on the basis of Mr. Baiza’s disability. 42 U.S.C. §
12                       12182(b)(1)(A)(i), 28 C.F.R. § 36.202(a);
13                    b. Providing Plaintiffs goods, services, facilities, privileges,
14                       advantages, and/or accommodations that are not equal to
15                       those afforded non-disabled individuals. 42 U.S.C. §
16                       12182(b)(1)(A)(ii), 28 C.F.R. § 36.202(b);
17                    c. Failing to modify policies, practices, or procedures to
18                       permit the use of a service animal by Mr. Baiza. 28 C.F.R.
19                       § 36.302(c)(1);
20                    d. Failing to permit Mr. Baiza to be accompanied by his
21                       service animal in all areas of the Quality Inn where
22                       members of the public, customers, patrons, or invitees, as
23
                         relevant, are allowed to go. 28 C.F.R. § 36.302(c)(7);
24
                      e. Excluding or otherwise denying equal goods, services,
25
                         facilities, privileges, advantages, accommodations, or
26
                         other opportunities to Mrs. Baiza and Matthew Damir
27
                         Baiza because of the known disability of Mr. Baiza, an
28



                                             12

                                         Complaint
      Case 1:21-cv-05417-RMI Document 1 Filed 07/14/21 Page 13 of 16




 1                        individual with whom Mrs. Baiza and Matthew Damir
 2                        Baiza are known to have a relationship or association.
 3            73.   Pursuant to the remedies, procedures, and rights set forth in 42
 4   U.S.C. § 12188 and 42 U.S.C. § 12205, Plaintiffs pray for judgment as set
 5   forth below.
 6
 7                          SECOND CAUSE OF ACTION
 8                               Unruh Civil Rights Act
 9                          California Civil Code § 51 et seq.
10            74.   Plaintiffs re-plead the allegations contained in each of the
11   foregoing paragraphs and incorporate them herein as if separately re-pled.
12            75.   The Unruh Act guarantees, inter alia, that persons with
13   disabilities are entitled to full and equal accommodations, advantages,
14   facilities, privileges, or services in all business establishments of every kind
15   whatsoever within the jurisdiction of the State of California. Cal. Civ. Code §
16   51(b).
17            76.   The Unruh Act also provides that a violation of the ADA is a
18   violation of the Unruh Act. Cal. Civ. Code § 51(f).
19            77.   Mr. Baiza is, and at all times relevant herein was, a person with
20   a disability under California law. Cal. Gov. Code § 12926.
21            78.   The Quality Inn is a business establishment and, as such, must be
22   operated by Defendants in compliance with the provisions of the Unruh Civil
23   Rights Act, Cal. Civ. Code § 51 et seq.
24            79.   In acting as herein alleged, Defendants have violated the Unruh
25   Act by, inter alia, denying, or aiding or inciting the denial of, Mr. Baiza’s
26   rights to full and equal use of the accommodations, advantages, facilities,
27   privileges, or services offered at Quality Inn.
28



                                            13

                                         Complaint
      Case 1:21-cv-05417-RMI Document 1 Filed 07/14/21 Page 14 of 16




 1         80.    In acting as herein alleged, Defendants have also violated the
 2   Unruh Act by denying, or aiding or inciting the denial of, Plaintiffs’ right to
 3   equal access arising from the provisions of the ADA.
 4         81.    Defendants’ duties under the Unruh Act are mandatory and long-
 5   established. Defendants are deemed to have had knowledge of its duties at all
 6   times relevant herein; its failure to carry out said duties as alleged herein was
 7   willful and knowing and/or the product of deliberate indifference. Treble
 8   damages are warranted.
 9         82.    Pursuant to the remedies, procedures, and rights set forth in Cal.
10   Civ. Code § 52, Plaintiffs pray for judgment as set forth below.
11
12                            THIRD CAUSE OF ACTION
13                           California Disabled Persons Act
14                         California Civil Code § 54 et seq.
15                   (Statutory damages and attorneys’ fees only)
16         83.    Plaintiffs re-plead the allegations contained in each of the
17   foregoing paragraphs and incorporate them herein as if separately re-pled.
18         84.    The Disabled Persons Act (“CDPA”) provides that “Individuals
19   with disabilities shall be entitled to full and equal access, as other members of
20   the general public, to accommodations, advantages, facilities, … and
21   privileges of all … places of public accommodation, … , and other places to
22   which the general public is invited” Cal. Civ. Code § 54.1(a)(1).
23         85.    A violation of the ADA is also a violation of the CDPA. See Cal.
24   Civ. Code, § 54.1(d).
25         86.    The Quality Inn is a place of public accommodation and place to
26   which the general public is invited and, as such, must be operated by
27   Defendants in compliance with the provisions of the CDPA.
28



                                            14

                                        Complaint
      Case 1:21-cv-05417-RMI Document 1 Filed 07/14/21 Page 15 of 16




 1         87.      Defendants have violated the CDPA by, inter alia, denying and/or
 2   interfering with Plaintiffs’ full and equal access to and use of the
 3   accommodations, advantages, facilities and privileges of the Quality Inn.
 4         88.      Defendants have also violated the CDPA by denying, or aiding
 5   or inciting the denial of, Plaintiffs’ right to equal access arising from the
 6   provisions of the ADA.
 7         89.      Defendants’ duties under the CDPA are mandatory and long-
 8   established. Defendants are deemed to have had knowledge of their duties at
 9   all times relevant herein; their failure to carry out said duties as alleged, was
10   willful and knowing and/or the product of deliberate indifference. Treble
11   damages are warranted.
12         90.      Pursuant to the remedies, procedures, and rights set forth in Cal.
13   Civ. Code § 54.3(a), Plaintiffs pray for statutory damages and attorneys’ fees
14   as set forth below.
15
16                                       PRAYER
17   WHEREFORE, Plaintiffs respectfully request that this Court:
18      1. Issue an injunction pursuant to the ADA and the Unruh Act:
19               a. Ordering Defendants to develop and adopt non-discrimination
20                  policies prohibiting discrimination against individuals with
21                  disabilities;
22               b. Ordering Defendants to modify its policies and practices to avoid
23                  discrimination based on an individual’s disability-related use of
24                  a service dog; and
25               c. Ordering Defendants to train its staff and management regarding
26                  the rights of people with disabilities who use service dogs and
27                  their obligation to avoid discrimination against people with
28                  disabilities.


                                             15

                                         Complaint
      Case 1:21-cv-05417-RMI Document 1 Filed 07/14/21 Page 16 of 16




 1            Note: the Plaintiff is not invoking section 55 of the California Civil
 2             Code and is not seeking injunctive relief under the CDPA.
 3      2. Award Plaintiff general, compensatory, and statutory damages in an
 4         amount within the jurisdiction of this court;
 5      3. Award Plaintiff attorneys’ fees, litigation expenses and costs of suit, as
 6         provided by law; and
 7      4. Award such other and further relief as the Court may deem just and
 8         proper.
 9
10         Respectfully Submitted,
11
12
13                                          LAW OFFICE OF MICHELLE UZETA
14
15   Dated: July 14, 2021
                                            By:
16
                                            Michelle Uzeta
17                                          Attorneys for Plaintiff
18
19
20
21
22
23
24
25
26
27
28



                                           16

                                        Complaint
